DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Acknowledgement is made of the response filed on January 6, 2021.  In that response, claims 1, 9, and 12-14 were amended and claims 2-6 and 11 were cancelled.  Claims 1, 7-10, and 12-18 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 9 and 15-18 are objected to because of the following informalities:  dependence from “claim 0”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keselowsky (US 2018/0258382) in view of Ling (US 2015/0343117) and Pedrozo (US 2006/0149362).
Regarding claims 1, 9, and 12-18, Keselowsky teaches method of cell culturing wherein:
a 3D cell growth medium comprises a granular gel material (title; abstract), and “a scaffold or other suitable structure on which a plurality of cells is disposed” (para.0057; see paras.0122, 0128)
constructing a bone replacement by providing hydroxyapatite based matrices and vascular endothelial growth factor (paras.0139-42), 
using perfusion tubing or “dispensers and outlets for adding or removing materials from the chamber/container, such as for adding or removing fluids” within the medium (para.0036; see paras. 0078-79, 0085, 0106, 0108), 
wherein a 3D printing equipment “prints” a 3D cell culture by depositing cells at particular locations within the growth medium, and 
applying nutrients to the growth medium (title; abstract; paras. 0005-07, 0011, 0018, 0030, 0034, 0040-48, 0058-60, 0068-69,  0077-79, 0084-86, 0089, 0102, 0105-06, 0112-14, 0128-32, 0135, 0139-42; Figs. 2,7, 9, and accompanying text).  
The perfusion tubing or “dispensers and outlets for adding or removing materials from the chamber/container, such as for adding or removing fluids” within the medium (para.0036; see paras. 0078-79, 0085, 0106, 0108) is a “vascular structure capable of supporting blood flow” with the proximal and distal ends as recited in claim 1.  
Regarding “depositing into the granular gel …angiogenic growth factors at locations to promote angiogenesis and vasculogenesis in the support scaffold” in claim 1, Keselowsky teaches forming “entire vascular network… from human aortic endothelial cells  (HAECs), written into granular gel medium permeated with cell growth media” (para.0114; see Fig. 9), and providing growth factors (paras.0102, 0135, 0141-42).  Therefore a living, vascularized bone tissue would be formed.  
The cells “may be arranged in shapes such as embryoid or organoid bodies, tubes, cylinders, toroids, hierarchically branched vessel networks, high aspect ratio objects, thin closed 
The cell growth medium is a “yield stress material” that turns to liquid-like phase upon shear stress above about 20 Pa (para.0060; see para.0033-34, 0036, 0043-51, 0055, 0122-24). 
Regarding claims 13 and 14, the hydrogel particles comprise about 0.5 to 1% by weight of the medium, and are between about 0.1 and 100 µm when swollen, e.g., 10 µm (paras.0040-42, 0077).  
Keselowsky does not specifically teach depositing stem cells or progenitor cells into the granular gel, positioning them in the scaffold or between the support scaffold or the hydroxyapatite matrix and the vascular structure or perfusion tubing, and flowing through the vascular structure a blood-like media sufficient to support tissue growth as recited in claims 1 and 10, the decellularized bone or the cells in claims 1, 7 and 8.  
Ling teaches form bone grafting material by culturing human mesenchymal stromal cells on a bone scaffold comprising hydroxyapatite, and then “continuously providing a mineralization perfusion fluid flow through the scaffold at a flow rate to provide dynamic intrafibrillar mineralization of the scaffold” (abstract; Figs. 7A-8 and accompanying text; see title; abstract; paras. 0007-08, 0029-38, 0046-47, 0050-53, 0060-65, 0068-69, 0073; Figs. 1, 6, and accompanying text; claims 1-16).  The perfusion fluid includes oxygen (abstract; para.0063).  “Continuously providing a mineralization perfusion fluid flow through the scaffold” would position the stem or progenitor cells into the scaffold.  Ling teaches decellularization of the bone grafting material “to create an acellular bone grafting material” (para.0069), and that bone comprises hydroxyapatite (paras. 0071-72), therefore the skilled person would have understood that decellularized bone could be used as a scaffold in Keselowsky’s method.

It would have been prima facie obvious to one having ordinary skill in the art at the time before the effective filing to combine the teachings of Keselowsky, Ling, and Pedrozo, and arrange the cellular component between the support scaffold and the vascular structure wherein a blood-like media flows through the vascular structure as recited in the instant claims.  The skilled person would have been motivated to do so because (i) Keselowsky teaches preparing bone tissue culturing, (ii) Ling teaches continuously perfusing bone tissue forming cells, oxygen and other nutrients to cells seeded or cultures on scaffolds to promote remodeling of the scaffold to bone extracellular matrix (paras.0060-63), and (iii) Pedrozo teaches vascularizing a bone by allowing blood or other growth agent, e.g., vascular endothelial growth factors, to flow through the bone, to avoid localized bone death (paras.0002, 0032, 0036).

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1, 7-10, and 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H. SARAH PARK/
Primary Examiner, Art Unit 1615